Case 9:20-cv-81205-RAR Document 140 Entered on FLSD Docket 08/13/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

         Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

        Defendants.
  _______________________________/

                       ORDER GRANTING PLAINTIFF’S EXPEDITED
                       MOTION TO AMEND RECEIVERSHIP ORDER

         THIS CAUSE comes before the Court upon Plaintiff’s Expedited Motion to Amend

  Receivership Order [ECF No. 105] (“Motion”), filed on August 7, 2020. On August 7, 2020,

  Defendants Complete Business Solutions Group, Inc. and Full Spectrum Processing, Inc. filed a

  Response to the Motion [ECF No. 107].         Defendants L.M.E. 2017 Family Trust and Lisa

  McElhone filed a Response to the Motion on August 12, 2020 [ECF No. 132]. Additionally, the

  Receiver Ryan K. Stumphauzer filed a Response to the Motion on August 12, 2020 [ECF No.

  133]. Having reviewed the Motion and Responses, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion [ECF No. 105] is GRANTED.

  Given the difficulties the Receiver has encountered to obtain information he needs to adequately

  preserve the Receivership Entities’ assets and protect investor funds, the Court finds it necessary

  to expand the scope of the receivership. The Court will separately enter an Order delineating the

  amended scope of the receivership.
Case 9:20-cv-81205-RAR Document 140 Entered on FLSD Docket 08/13/2020 Page 2 of 2



         DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of August, 2020.



                                                 _____________________________
                                                 RODOLFO A. RUIZ II
                                                 UNITED STATES DISTRICT JUDGE
  Copies to: Counsel of Record




                                        Page 2 of 2
